Appellant calls attention to an error in the opinion where it is said the rear end of the truck was caused to skid by reason of the front end of the truck leaving the concrete.  Where it is stated in the opinion that the truck leaving the highway caused the rear end to skid, correction is made to state that the snow shoe leaving the concrete caused the wing to drop and skid the rear of the truck.
Reference is also made to a claimed error with reference to the testimony of the officer.  The officer who came to the scene of the accident testified that on examination he observed the right front wheel of the truck was off the concrete and the shoulder of the highway had been gouged.  The officer further testified that the driver of the truck told him the shoe dropping off the cement caused the wing to let down and dip into the shoulder, thus causing the rear end of the truck to slide across the center of the road in front of plaintiff's car.  The driver of the truck on cross-examination admitted this could have been the cause of the skidding, and the jury apparently concluded that it was the cause, refusing to adopt appellant's contention *Page 339b 
that one shoe of the snowplow leaving the concrete could not cause the wing to drop and swerve the rear end of the truck across the center of the highway.
We find nothing in the briefs for rehearing that has not heretofore been fully argued and considered.
By the Court. — Motion for rehearing denied, without costs. *Page 340